DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-12, and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as indicated in the prior Office Action the prior art of record fails to show an oil control ring having the details, as set forth in claims that include elements such as  pair of side rails; and a spacer expander disposed between the pair of side rails, wherein the spacer expander comprises a plurality of sets, each set comprising a lug part and a rail facing part, and wherein for each set: the lug part is in contact with an inner circumferential surface of either of the pair of the side rails, the rail facing part is provided adjacent to the lug part and faces a side surface of either of the pair of the side rails, and the lug part satisfies [[a]] the following condition: 1.7≤W/H≤5.0 wherein in the condition, W  is a width of the lug part at a position 0.05 mm away from a highest position of the lug part in a direction towards the rail facing part, and H is a height difference between a highest position of a region on the rail facing part adjacent to the lug part and the highest position of the lug part.  Relevant references, such as Endres et al. (US 2,904,377) disclose (or make obvious) an oil control ring (1, as seen in Figs. 4, 5, 7) comprising: a pair of side rails (10 and 10a as seen in Figs. 4, 5, 7); and a spacer expander 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675